Opinion by
Keefe, J.
At the trial it was established that a disagreement arose between the petitioner and the appraisers as to the value of the merchandise, Test cases involving several importations were agreed upon and an investigation was instituted by the Government. The petitioner freely cooperated with the Government officials in showing its records and giving them any information desired. After the completion of the investigation, a compromise based on the customs agent’s findings' was agreed upon which resulted in higher values for some of the trees and lower values for others. It was held that the petitioner in making entry was without any intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.